Per Curiam.
- A petition was filed in the circuit court of Blount county against the defendant to compel it to locate a schoolhouse in a particular part of the Seventeenth civil district of the .county. The relief asked was refused by the circuit court, and on appeal to the court of civil appeals this judgment was affirmed.
We think both courts decided correctly. The defendant board acted under chapter 286, p. 845, of the Acts of 1907. That act provides, among other things, that it shall be the duty of the county board of education “to locate schools where deemed most convenient, having due regard for lessening the number in order to improve the efficiency of the county system of education.” Section 10, subd. 4. The county board located the school at a different place for the purpose of consoli*163dating two of the schools, and ultimately three, into one. This was a matter within its discretion. The court cannot control such discretion by mandamus proceedings. Insurance Co. v. Craig, 106 Tenn., 621, 639-643, 62 S. W., 155; Whitesides v. Stuart, 91 Tenn., 710, 20 S. W., 245; White’s Creek Turnpike Co. v. John W. Marshall, 2 Baxt., 104, 121, 123; Morley v. Power, 5 Lea, 691.
We know of no exception to the rule that the court will not, by mandamus, disturb the decisions and actions of the boards and officers having discretionary powers, except where they act in an arbitrary and oppressive manner (Williams v. Dental Examiners, 93 Tenn., 619, 27 S. W., 1019), or act beyond their jurisdiction (Insurance Co. v. Craig, supra), or where they refuse to assume a jurisdiction which the law devolves upon them (State, ex rel., v. Taylor, 119 Tenn., 229, 104 S. W., 242).
Affirm the judgment.